Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Wendolyn Messner, as Dependent                         Appeal from the County Court at Law of
Administrator, Appellant                               Rusk County, Texas (Tr. Ct. No. 02-043
                                                       A). Opinion delivered by Justice Moseley,
No. 06-14-00020-CV         v.                          Chief Justice Morriss and Justice Carter
                                                       participating.
Mark L. Boon and Boon Shaver Echols
Coleman & Goolsby, P.L.L.C., Appellees



       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we affirm the trial court’s summary judgment in favor
of appellees with respect to claims relating to damages allegedly suffered by Juanita Bengel. We
reverse the trial court’s summary judgment dismissing the claims by Wendolyn Messner in her
capacity as the personal representative of Delbert M. Messner’s estate against appellees and
remand those claims to the trial court for further proceedings consistent with this opinion.
       We further order that the appellees, Mark L. Boon and Boon Shaver Echols Coleman &
Goolsby, P.L.L.C., pay all costs of this appeal.


                                                       RENDERED DECEMBER 19, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk